342 S.W.3d 370 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Lenn A. IVY, Defendant/Appellant.
No. ED 94971.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
*371 Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, For Plaintiff/Respondent.
Timothy J. Forneris, St. Louis, MO, For Defendant/Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Lenn Ivy (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of one count of murder in the first degree. Section 565.020 RSMo (2000), and one count of armed criminal action, Section 571.015 RSMo (2000). The trial court sentenced Defendant as a persistent felony offender to concurrent sentences of life imprisonment on the murder count and fifty years' imprisonment on the armed criminal action count. Defendant raises one allegation of error, claiming the trial court erred in overruling his Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986) challenge.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).